Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 2, 2021

                                      No. 04-21-00243-CV

                                Edythe PRINCE and Jared Prince,
                                          Appellants

                                                 v.

     Sharon L. PETERS, Individually; Sharon Peters Real Estate, Inc.; Christopher Russo,
  Individually; Christopher Russo Home Inspections, PLLC; Timothy Brown; and The Agency
          Austin, Inc., d/b/a The Agency San Antonio, n/k/a The Agency Texas, Inc.,
                                          Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVOC-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
         In the underlying suit, Appellants Edythe Prince and Jared Prince sued Sharon L. Peters
and other defendants for alleged fraud and violations of the DTPA involving a real estate
transaction. After Appellants nonsuited one of the defendants, Henry Justin Sheppard, the trial
court’s January 13, 2021 order acknowledged Appellants’ nonsuit “of their case against only
Defendant, Henry Justin Sheppard,” and noted that “this case is dismissed without prejudice to
re-file [sic].” The signed order shows a hand drawn underscore of “this case” with an arrow
pointing to “Henry Justin Sheppard.”
        Months later, Appellants filed a plea to the jurisdiction. In it, they argued that the trial
court’s January 13, 2021 order dismissed the case in its entirety.
       On June 8, 2021, the trial court denied Appellants’ plea to the jurisdiction and granted
Sharon L. Peters’s motion to compel discovery and motion for monetary sanctions against
Appellants and their counsel. Two days later, the trial court granted Timothy Brown’s motion to
compel discovery and motion for sanctions against Appellants and their counsel.
        On June 14, 2021, Appellants filed a nonsuit against all remaining defendants and a
notice of appeal. In the notice of appeal, Appellants challenged the trial court’s orders denying
their plea to the jurisdiction and granting the motion to compel discovery and sanctions.
        After the clerk’s record was filed, we ordered Appellants to show cause why this court
had jurisdiction in this appeal. Appellants timely filed a response; they reassert their argument
that the trial court’s January 13, 2021 order dismissed the entire suit, and they assert they are
appealing the trial court’s order denying their plea to the jurisdiction and both motions to compel
discovery and award sanctions.
        Generally, a plaintiff may “take a nonsuit at any time until they have introduced all
evidence other than rebuttal evidence.” In re Bennett, 960 S.W.2d 35, 38 (Tex. 1997); accord
Iacono v. Lyons, 6 S.W.3d 715, 716 (Tex. App.—Houston [1st Dist.] 1999, no pet.); see also
TEX. R. CIV. P. 162 (“Dismissal or Non-Suit”). However, the “[a]ppellate timetables do not run
from the date a nonsuit is filed, but rather from the date the trial court signs an order of
dismissal.” In re Bennett, 960 S.W.2d at 38 (citing Farmer v. Ben E. Keith Co., 907 S.W.2d 495,
496 (Tex. 1995) (per curiam)); see Iacono, 6 S.W.3d at 716 (“[W]hen a nonsuit is filed after a
partial judgment has been signed, the judgment does not become final until the trial court signs
either an order granting the nonsuit or a final judgment explicitly memorializing the nonsuit.”).
       In this case, despite Appellants’ nonsuit of all remaining defendants, there is no final,
appealable judgment or order. See In re Bennett, 960 S.W.2d at 38; Farmer, 907 S.W.2d at 496.
Nevertheless, we may treat the notice of appeal as prematurely filed and allow Appellants time to
present this court with a supplemental clerk’s record that includes a final, appealable order or
judgment. See TEX. R. APP. P. 27.2; Iacono, 6 S.W.3d at 716.
       Therefore, we ABATE this appeal and REMAND this cause to the trial court. We
ORDER Appellants to ensure that a supplemental clerk’s record with a final, appealable
judgment or order is filed in this court within THIRTY DAYS of the date of this order. If
Appellants fail to cure the jurisdictional defect as ordered, we will reinstate this appeal and
dismiss it for want of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a).
       All other appellate deadlines are SUSPENDED pending further order of this court.
        Appellants’ motion to strike our August 10, 2021 order—for Appellants to provide
written proof that they had paid for the clerk’s record—is DENIED.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court